We think the case stated in the declaration is within the decision in Wakefield v. Newell, 12 R.I. 75. In Inman v. Tripp,11 R.I. 520, relied on by the plaintiff, the city of Providence was held liable, not because of the turning of surface water onto the estate of an abutting owner, but because it had so changed the grade of other streets than that on which the plaintiff's land was situated as to allow the surface water which had flowed down such other streets, and other surface water which had formerly been ponded at some distance from the plaintiff's estate, to run down the street on which the plaintiff's estate abutted, and thence onto the plaintiff's land. The allegation in the present suit is merely that the town has negligently allowed a drain under the highway, and the highway itself, on which the plaintiff's land abuts, to be and remain out of repair, in such manner as to turn the surface water onto the plaintiff's land. And see Almy v. Coggeshall, 19 R.I. 549.
Demurrer sustained, and case remitted to the Common Pleas Division for further proceedings.